Citation Nr: 1012549	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected gastro esophageal reflux disorder 
(GERD) prior to February 9, 2006.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected GERD beginning February 9, 
2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to August 
1998 and August 1999 to August 2002.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which, in part, granted service connection for GERD 
and assigned a noncompensable disability rating effective 
August 27, 2002, the day after the Veteran's discharge from 
military service.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2009.  A transcript 
of this proceeding is associated with the claims file.      

This case was previously before the Board in May 2009 at 
which time it was remanded for further development.  The 
Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The May 2009 remand also included the issue of entitlement 
to service connection for a back disability.  In a January 
2010 rating decision, the RO granted service connection for 
lumbar strain and assigned a 10 percent rating, effective 
from August 27, 2002.  That issue is no longer before the 
Board.  

In the January 2010 rating decision, the RO increased the 
disability rating for GERD to 10 percent, effective February 
9, 2006.  Where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the Veteran's GERD claim remains before the 
Board both before and after February 9, 2006.


FINDING OF FACT

Prior to and beginning February 9, 2006 the Veteran's 
service-connected GERD has been manifested by dyspepsia, 
acid reflux, and epigastic distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, and no higher, for service-connected GERD have been 
met prior to February 9, 2006.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code (DC) 7346 (2009).

2.  The criteria for a disability rating greater than 10 
percent for service-connected GERD have not been met 
beginning February 9, 2006.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
(DC) 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that her 
service-connected GERD is more disabling than currently 
evaluated.  

Legal Criteria

If a disability is determined to be service connected it 
will be assigned a disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected GERD is rated by analogy 
under 38 C.F.R. § 4.115a, Diagnostic Code (DC) 7346, the 
diagnostic code for hernia hiatal.  Under DC 7346 a 10 
percent disability rating is warranted when the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 60 
percent evaluation contemplates a level of impairment which 
includes symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the RO issued a rating decision in 
December 2002 which granted service connection for GERD and 
assigned a noncompensable disability rating, effective the 
day after the Veteran's discharge from military service.  
The Veteran appealed the noncompensable rating initially 
assigned.  During the course of the appeal, the RO increased 
the rating to 10 percent, effective the date of a VA 
outpatient treatment report.  

There are two periods of time at issue here: from August 27, 
2002 to February 9, 2006, when the Veteran's GERD was 
evaluated as noncompensably disabling; and from February 9, 
2006 to the present, when the Veteran's GERD was evaluated 
as 10 percent disabling.  The Board will consider the proper 
evaluation to be assigned for both time periods per 
Fenderson.

Relevant Evidence

A review of this appeal is as follows.  The Veteran's 
service treatment records show complaints of GERD symptoms 
from May to June 2002.  She submitted a claim for 
entitlement to service connection for GERD in September 2002 
and was afforded a VA examination in November 2002.  During 
this examination the Veteran indicated that she was 
diagnosed with GERD earlier that year.  The examiner noted 
that there was a history of epigastric discomfort and the 
Veteran was found to be positive for Helicobacter pylori.  
She had a barium enema, a barium swallow, upper GI series, 
and also endoscopy, but all of these tests were essentially 
negative.  She was also initially started on Zantac and 
Aciphex and, at the time of the examination, was taking 
Pepcid AC.  There was no history of hematemesis or melena 
and no nausea or vomiting.  Physical examination revealed no 
epigastric tenderness or organomegaly and noted that bowel 
sounds were within normal limits.  The diagnosis was GERD, 
stable.  

By rating decision dated in December 2002 the RO granted 
service connection for GERD and assigned a noncompensable 
disability rating from August 27, 2002, the day after the 
Veteran's discharge from military service.  The Veteran 
disagreed with this initial rating and was afforded a second 
VA examination in June 2007.  

During the June 2007 VA examination the Veteran reported an 
onset of GERD in 2001.  She indicated that she had symptoms 
since 2001 with certain foods.  She also noted that she has 
been treated for H Pylori infection in the past since 2001.  
She has been taking medication since 2001 for reflux 
symptoms and over the last year she noted more symptoms 
after meals with more frequent pain and nausea.  There was 
no vomiting and no nighttime symptoms after bed.  She 
complained that her GERD had been getting significantly 
worse since the initial onset and indicated that she was 
currently taking Omeprazole with no side effects.  There was 
no history of hospitalization or surgery, no trauma to the 
digestive system, no neoplasm, no surgical repair, no wound 
related to the hernia, and no tuberculosis of the 
peritoneum.  

Physical examination revealed no hernia, a normal abdominal 
examination with normal bowel sounds, and no visceromegaly.  
Upper gastrointestinal (GI) series revealed an impression of 
GERD into the distal esophagus without mucosal lesion.  The 
examiner noted that, at the time of the examination, the 
Veteran was employed full-time as a supply technician and 
opined that the Veteran's GERD resulted in no effect on 
usual occupation or daily activities.   

Pursuant to the Board remand, the Veteran was afforded a 
third VA examination in October 2009.  At that time, she 
indicated that she had discontinued prescription medication 
for her GERD as there was poor response.  She was only 
taking over the counter Prilosec once daily which was 
reportedly somewhat effective.  She reported problems with 
spicy foods, caffeinated beverages, and pancake syrup.  She 
indicated that she was experiencing heartburn three times 
per week where she felt as if the food was regurgitating.  
She indicated that she had an endoscopy in 2006 which was 
normal.  

The Veteran denied hospitalization or surgery, trauma, 
neoplasm, periods of incapacitation due to stomach or 
duodenal disease, episodes of abdominal colic, nausea or 
vomiting, and abdominal distension.  She did report a 
gnawing or burning pain approximately two times per week 
which occurred one to several hours after eating and last 
one hour.  The location of the pain was epigastric and it 
was relieved by Prilosec or water.  The Veteran also denied 
any episodes of hematemesis or melena as well as nausea, 
vomiting, and diarrhea.  She did report symptoms such as 
belching and bloating.  Physical examination was negative 
for significant weight loss or malnutrition as well as signs 
of anemia and was reportedly normal.  The examiner noted 
that the Veteran continued to be employed full-time as a 
supply technician but indicated that the Veteran missed some 
work in the past year due to stomach problems, reportedly 
less than one week.  The diagnosis was GERD and the examiner 
opined that there were no significant effects on unusual 
occupation or daily activities.  

Also of record are VA outpatient treatment reports dated 
from November 2002 through February 2009.  Significantly, in 
June 2003 the Veteran reported dyspepsia.  An October 2004 
treatment note shows complaints of acid reflux for two to 
three years for which upper GI (gastrointestinal) had been 
done as well as endoscopy which showed gastritis.  
Complaints of reflux were noted again in March 2005.  On 
February 9, 2006 the Veteran reported epigastric pain and 
acid reflux.

During the March 2009 hearing the Veteran complained of 
burning in her stomach, especially after eating certain 
foods.  She indicated that she avoided the offending foods 
and took Pepcid AC with good relief.  She denied missing any 
time from work as a supply technician on Anniston Army Depot 
due to her GERD.

Analysis

Based on these findings, the Board finds that the evidence 
of record substantiates a 10 percent evaluation, but no 
higher, for the period of time prior to February 9, 2006.  
As above, under DC 7346 a 10 percent disability rating is 
warranted when the evidence shows two or more of the 
following symptoms: persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  During the 
November 2002 VA examination the Veteran complained of 
epigastric distress and less than a year later also 
complained of dyspepsia in June 2003.  Furthermore, an 
October 2004 treatment note shows complaints of acid reflux 
for the last two to three years.  While it is unclear 
whether the Veteran was also experiencing dyspepsia and/or 
acid reflux at the time of the November 2002 VA examination, 
the benefit of the doubt is afforded the Veteran on this 
point and a rating of 10 percent for the full pendency of 
the Veteran's claim is warranted.

As for the potential for an even higher rating at any time 
during the appeal, the next higher rating of 30 percent 
under DC 7346 requires persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  While the 
record shows that the Veteran suffers from dyspepsia, acid 
reflux, epigastic distress, and left shoulder problems the 
Board notes that the Veteran has been rated separately for 
her service-connected left shoulder bursitis/tendonitis.  
Furthermore, the record shows that the Veteran's symptoms 
are relieved, for the most part, by taking Pepcid AC and 
watching what she eats.  In addition, the record shows that 
the Veteran has not missed more than one week of work due to 
her service-connected GERD.   Such findings are not 
indicative of considerable impairment of health and are 
already contemplated in the assigned evaluation.  

The Board has also considered whether there are any other 
diagnostic codes pertaining to the digestive system that 
would result in a more favorable rating for the Veteran, 
including 38 C.F.R. § 4.114, DC 7305.  DC 7305 provides 
ratings for duodenal ulcers.  Specifically, pursuant to DC 
7305 moderate duodenal ulcer, with recurrent episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations 
warrants a 20 percent rating.  However, there is no evidence 
of ulceration and the duodenal bulb in any of the above 
cited medical records.  Furthermore, there is no evidence of 
recurrent episodes of severe gastrointestinal symptoms 2 or 
3 times a year averaging 10 days in duration.  As above, the 
record shows that the Veteran's symptoms are relieved, for 
the most part, by taking Pepcid AC and watching what she 
eats.  As such, objective findings do not warrant a 
disability rating in excess of 10 percent pursuant to DC 
7305.  There are no other diagnostic codes for 
consideration.

Accordingly, the Board finds that a 10 percent rating is the 
appropriate evaluation in this case for the entire period on 
appeal and that the degree of impairment resulting from the 
service-connected GERD in this case does not more nearly 
approximate the next higher rating.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error 
did not affect the essential fairness of the adjudication 
now on appeal.  The appellant was notified that her claim 
was awarded with an effective date of August 27, 2002, the 
day after her separation from active service, and an initial 
disability rating was assigned.  She was provided notice how 
to appeal that decision, and she did so.  She was provided a 
statement of the case that advised her of the applicable law 
and criteria required for a higher rating and she 
demonstrated her actual knowledge of what was required to 
substantiate a higher rating in her argument included on her 
Substantive Appeal.  Although she was not provided pre-
adjudicatory notice that she would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, she was assigned the day after her discharge from 
military service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, complete notice was sent in June 2008 
correspondence and the claim was readjudicated in August 
2008 and January 2010 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.


Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores, 22 Vet. App. 
at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating of 10 percent, but no higher, 
for GERD prior to February 9, 2006 is granted.

A disability rating greater than 10 percent for GERD 
beginning February 9, 2006 is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


